DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11, and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chebli (US 2011/0192890) in view of DeJesus (US 2021/0323717 A1).
Regarding claims 1 and 15-16, Chelbi teaches a pizza box comprising: a rectangular box having a base portion 4, sidewall portions and a lid portion 1 defining a main interior volume (Fig. 1), wherein the interior volume is sized to hold a pizza (0025); the rectangular box comprised of an inner layer, a middle layer, and an outer layer, the middle layer positioned between the inner layer and the outer layer, wherein the middle layer is constructed from an insulation material (0027 mentions specifically placing aluminum inside the corrugated board); a first planer member 2 adjacent to and extending from a front portion of the lid portion.  Chelbi does not teach the box is tamper evident, having a second planer member adjacent to and extending from the first planer member; a pull tab attached to a breakaway perforated tear-open section extending along the entirety of the first planer member; and, a tamper-evident adhesive seal positioned on the second planer member.
DeJesus teaches an analogous pizza box (0004) having a base portion 116, sidewall portions and a lid portion 202 defining a main interior volume (Fig. 7)  a first planer member 206 adjacent to and extending from a front portion of the lid portion, a second planer 204 member adjacent to and extending from the first planer member; a pull tab 244 attached to a breakaway perforated tear-open section 240 extending along the entirety of the first planer member (0061; Fig. 11); and, a tamper-evident adhesive seal 222 positioned on the second planer member.  DeJesus teaches the planar members provide a tamper sealing structure to provide customer confidence that food has not been tampered with (0006).  It would have been obvious to one of ordinary skill in the art to modify the structure of Chelbi with the teachings of DeJesus for that purpose.
Regarding claim 2, Chelbi teaches the insulation material is aluminum foil (0027).
Regarding claim 3, Chelbi is modified with the tamper evident fastener of DeJesus, and DeJesus teaches the breakaway perforated tear-open section enables a remaining tab portion of the first planer member to tuck into a front sidewall of the sidewall portions such that the tamper-evident pizza box may be reclosed after the breakaway perforated tear-open section is opened (Fig. 11).
Regarding claim 4, Chelbi teaches the inner layer and the outer layer is constructed from cardboard (0027).
Regarding claims 5 and 17, Chelbi is modified with the tamper evident fastener of DeJesus, and DeJesus teaches the first planer member is rotatably joined to the front portion (Figs. 7-10).
Regarding claims 6 and 18, Chelbi is modified with the tamper evident fastener of DeJesus, and DeJesus teaches the second planer member is rotatably joined to the first planner member (Figs. 7-10).
Regarding claim 7, Chelbi illustrates the first planar member has a width equal to a width of the lid front portion.   Chelbi is modified with the tamper evident fastener of DeJesus, to provide a second planer member.  Chelbi teaches first and second planar member have a width equal to the front end width of the lid front portion 232 (Fig. 1).  Chelbi teaches a width for the first planar member to overlap completely the front panel of the container (0060).  It would have been obvious to one of ordinary skill in the art when modifying the structure of Chelbi with the fastener of DeJesus to form the first and second planer members to have a width equal to a width of the lid front portion of the lid portion with the motivation of fully securing the lid to provide tamper evident qualities, as taught by DeJesus (0059-0060).
Regarding claim 8, Chelbi is modified with the tamper evident fastener of DeJesus, and DeJesus teaches the tamper-evident adhesive seal is configured to seal to the base portion, such that the first planner member is aligned with a front sidewall of the sidewall portions (Figs. 7-10).
Regarding claim 9, Chelbi is modified with the tamper evident fastener of DeJesus, and DeJesus teaches the tamper-evident adhesive seal 222 is disposed underneath a removable peel-off cover 224 (0057; Fig. 7).
Regarding claim 10, Chelbi is modified with the tamper evident fastener of DeJesus, and DeJesus teaches the pull tab extends outwardly from a perimeter edge of the first planner member (Fig. 1).
Regarding claim 11, Chelbi teaches the rectangular box includes at least one vent 7 to prevent overheating of the pizza and reduce moisture buildup within the interior volume (0028, 0029).
Regarding claim 13, Chelbi illustrates the rectangular box is square (Fig. 4).  Additionally, it has been held that mere changes in size, color, and shape over the prior art cannot be used to distinguish over the prior art (see the Manual of Patent Examining Procedures, Section 2144.04).  It would have been obvious to one of ordinary skill in the art to use a square shaped box with the motivation of conforming to the shape of a circular pizza being carried in the box.
Regarding claim 14, Chelbi does not teach a height of sidewalls.  DeJesus teaches using a height 136 (Fig. 6) of 1 and 15/16 inches (0042).  It would have been obvious to one of ordinary skill in the art to form the structure of Chelbi using a height of 1.5-2 inches with the motivation of appropriately sizing the box for pizza as this was a known dimension for pizza boxes.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Chebli (US 2011/0192890) in view of DeJesus (US 2021/0323717 A1) as applied to claim 11 above, and further in view of Mehta (2010/0155460 A1).  Chelbi does not teach at least one vent is a pair of curved vents positioned at a first rear corner and a second rear corner of the lid portion.  Mehta teaches an analogous pizza box (Fig. 11) and teaches providing a vent as a pair of curved vents positioned at a first rear corner and a second rear corner of the lid portion. It would have been obvious to one of ordinary skill in the art to further modify the structure of Chelbi with the vent arrangement of Mehta with the motivation of preventing food being carried from becoming soggy, as taught by Mehta (0003).  This modification constitutes a simple substation between known ventilation arrangements that provides a predictable result and would have been obvious to one of ordinary skill the art.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO-892 for references related to the claimed invention.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILLIP D SCHMIDT whose telephone number is (571)272-3459. The examiner can normally be reached Monday-Friday; hours vary approximately 0800-1900.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHILLIP D SCHMIDT/Examiner, Art Unit 3734   

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734